ORDER1
2
Appellee’s motion based on United States v. Gracidas-Ulibarry, 231 F.3d 1188 (9th Cir.2000) for summary reversal is hereby GRANTED.
The Court hereby summarily reverses Martinez-Aguilar’s conviction for violating 8 U.S.C. § 1326.
The mandate shall issue forthwith.

. The panel unanimously finds this case suitable for decision without oral argument. Fed. R.App. P. 34(a)(2).


. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.